Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The following rejection finds basis in the most recently issued guidance published in the Federal Register on 7 January 2019 entitled “2019 Revised Patent Subject Matter Eligibility Guidance”, available at <https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance>. The 2019 Revised Patent Subject Matter Eligibility Guidance applies the subject matter eligibility test as described within recently revised MPEP § 2106, revision 08.2017, namely, the “Alice/Mayo test” or “Mayo test” as laid out by the Supreme Court as a framework for determining claimed subject matter eligibility. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). Note that the 2019 Revised Patent Subject Matter Eligibility Guidance also supersedes all versions of the USPTO's “Eligibility Quick Reference Sheet Identifying Abstract Ideas” (first issued in July 2015 and updated most recently in July 2018). The following rejection also finds basis in recently revised MPEP § 2106, revision 08.2017 and applies the subject matter eligibility test as described within, namely, the “Alice/Mayo test” or “Mayo test” as laid out by the Supreme Court as a framework for determining claimed subject matter eligibility. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). 
MPEP § 2106.03 states:
“As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI)…A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason… For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).”
Claims 8-14 recite a “computer-readable medium”.
However, paragraph 0075 on p. 18 explicitly states that “Computer readable media (transitory or non-transitory, as appropriate)”. (Examiner’s emphasis added.) As such, the “computer-readable medium” can be construed as being only transitory in nature.
Since MPEP § 2106.03 expressly instructs that “a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter”, claims 8-14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. (STEP 1: NO)
MPEP § 2106.03 also instructs that “it is a best practice for the examiner to point out the BRI and recommend an amendment, if possible, that would narrow the claim to those embodiments that fall within a statutory category.” In light of the disclosure, it is suggested that the claim be amended to recite a “non-transitory computer-readable medium”.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9998299 to Herrero.
	MPEP 2163.07(b) states that “Instead of repeating some information contained in another document, an application may attempt to incorporate the content of another document or part thereof by reference to the document in the text of the specification. The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed.” As such, any and all such incorporation of references with the prior art references (ie. consider column 2, lines 36-44 of Herrero which is referred to “TSCF” and is of record in the instant application) will be referred to by the name referred to within the references and the relevant citations within the mappings below but will be considered as being part of the teachings of the cited references for the purposes of anticipation under 35 USC 102.
Regarding claim 1, Herrero taught a computer-implemented method, comprising:
establishing a tunneling connection between a server and an endpoint; (consider column 2, lines 36-50) 
receiving a packet from the server over the tunneling connection; and determining that the packet comprises a tunneling control message based on at least one address in the packet. (consider column 3, lines 12-49, specifically lines 43-49) (also consider incorporated by reference “TSCF” at p. 36, section 8.4.1, “Packet format”, regarding wherein “The "outer" headers will contain TSE and TSCF L3/4 information” and the “Control Packet structure” containing “Outer L3” and “Outer L4” and pp. 55-59, section A.1, regarding the “Control Message (CM) structure”)
Regarding claim 2, Herrero taught the computer-implemented method of claim 1, wherein the tunneling control message indicates that a connection request has been blocked by the server. (consider column 3, lines 50-60) (consider also “TSCF”, p. 59, specifically the response code “Source IP address is blacklisted”)
Regarding claim 3, Herrero taught the computer-implemented method of claim 1, wherein the tunneling control message indicates a server maintenance notification. (consider “TSCF”, p. 59, specifically the response code “Service Unavailable”)
Regarding claim 6, Herrero taught the computer-implemented method of claim 1, wherein the at least one address in the packet comprises internet protocol (IP) and port information of a packet source and IP and port information of a packet destination. (again, consider column 3, lines 12-49, specifically lines 43-49) (consider further column 6, lines 9-19 and column 8, lines 49-column 9, line 9, regarding the “address” and “port”) (also consider incorporated by reference “TSCF” at p. 36, section 8.4.1, “Packet format”, regarding wherein “The "outer" headers will contain TSE and TSCF L3/4 information” and the “Control Packet structure” containing “Outer L3” and “Outer L4” and pp. 55-59, section A.1, regarding the “Control Message (CM) structure”) 
Regarding claim 7, Herrero taught the computer-implemented method of claim 6, further comprising:
determining that the IP and port information of the packet source and the IP and port information of the packet destination meet predetermined rules; and in response to the determination that the IP and port information of the packet source and the IP and port information of the packet destination meet the predetermined rules, blocking the packet. (again, consider column 3, lines 50-60) (again, consider also “TSCF”, p. 59, specifically the response code “Source IP address is blacklisted”)
Claims 8-10 and 13-14 recite a computer-readable medium that contain substantially the same limitations as recited in claims 1-3 and 6-7 respectively and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Herrero.
Claims 15-17 and 20 recite a system that contain substantially the same limitations as recited in claims 1-3 and 6 respectively and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Herrero.
	Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170048192 to Herrero (“Herrero ‘192”).
Regarding claim 21, Herrero ‘192 taught a computer-implemented method, comprising:
establishing a tunneling connection between a server and an endpoint; (consider paragraph 0013) 
receiving a request from the endpoint over the tunneling connection between the server and the endpoint; (consider paragraphs 0029 and 0038)
in response to receiving the request, determining a status of the request; (consider paragraphs 0017 and 0029 regarding a “reply” or “error code indicating why the request cannot be honored”) (consider further paragraph 0039 regarding wherein the “server” decides “whether to comply with the request”) and
sending a packet to the endpoint over the tunneling connection, wherein the packet comprises a tunneling control message indicating the status of the request. (again, consider paragraphs 0017, 0029, and 0039)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herrero in view of US 2004/0066769 to Ahmavaara et al. (“Ahmavaara”).
Regarding claim 4, Herrero taught the computer-implemented method of claim 1.
Herrero may be interpreted as not expressly teaching wherein the tunneling control message indicates an ownership request.
However, in an analogous art regarding the use of control messages to establish tunnels, Ahmavaara taught that a tunneling control message can indicate an ownership request (consider paragraph 0050, “The authentication server 50 requests the WLAN gateway 60 (or network behind the WLAN gateway 60) to allocate suitable tunneling parameters and to authorise the user to access the APN. This is done by sending an AAA Access request, e.g. a RADIUS Access request, to the indicated WLAN gateway RADIUS server. Depending on the utilised AAA realm name, the WLAN gateway 60 detects the requested service.”) (consider further paragraph 0049, “When the user indicates by the APN parameters that he is connecting to a specific APN the authentication server 50 checks from the retrieved subscription information the user's authorisation to access the indicated APN. After successful check the authentication server 50 resolves the APN name to a WLAN gateway AAA Server realm name, e.g. a RADIUS (Remote Authentication Dial In User Service) realm name, and requests permission for the user identified by his IMSI (International Mobile Subscriber Identity) to access the WLAN gateway 60.”) (not that paragraph 0077 teaches that “There shall be one to one mapping between each realm name and service available via the WLAN gateway 60” from which it may be reasonably inferred that the WLAN gateway “owns” the particular user in order to establish the tunnel)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Herrero to include the taught features of Ahmavaara such that the modification includes every element as claimed. Given Herrero’s disclosure of establishing a tunnel and the use of tunnel control messages, Ahmavaara specifically taught that have a server’s tunneling control message indicate an ownership request enables the ownership of a user within an AAA realm (paragraph 0077). Given this specific advantage in Ahmavaara, one skilled in the art would have been motivated to modify the teachings of Herrero with the teachings of Ahmavaara such that the tunneling control message as taught in Herrero may be modified to indicate an ownership request as taught in Ahmavaara so that the tunneling control message can be used to identify ownership during the transmission of tunneling control messages as claimed. Therefore, such a modification of the teachings of Herrero with the teachings of Ahmavaara would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Regarding claim 5, the combined teachings of Herrero and Ahmavaara taught the computer-implemented method of claim 4.
Herrero may be interpreted as not expressly teaching in response to the ownership request, sending an ownership response, however, Ahmavaara did teach these limitations (consider paragraphs 0051-0052 regarding the sending of a “RADIUS Access Accept message”)
The motivations regarding the obviousness of claim 4 also apply to claim 5, therefore, claim 5 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Herrero and Ahmavaara and the same rationale supporting the conclusion of obviousness.
Claims 11-12 and 18-19 recite a computer readable medium and system that contain substantially the same limitations as recited in claims 4-5 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Herrero and Ahmavaara and the same rationale supporting the conclusion of obviousness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to subject matter relating to the claimed invention, namely the establishment of tunnels and the use of tunneling control messages within TSCF, RTSCF, GRE and other related protocols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459